           Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 1 of 10


 1
     AARON D. FORD
 2     Attorney General
     BRANDEE MOONEYHAN (Bar No. 7451)
 3     Deputy Attorney General
     State of Nevada
 4   Office of the Attorney General
     100 North Carson Street
 5   Carson City, NV 89701-4717
     (775) 684-1100 (phone)
 6   (775) 684-1108 (fax)
     bmooneyhan@ag.nv.gov
 7
   Attorneys for Nevada Secretary of State
 8 Barbara G. Cegavske and Lenora Mueller

 9
                           UNITED STATES DISTRICT COURT
10
                                  DISTRICT OF NEVADA
11
     KELLY INNSBRUCK ALEXANDER,
12
             Plaintiff,                          Case No. 2:18-cv-02289-RFB-NJK
13
     vs.                                         DEFENDANTS NEVADA SECRETARY
14                                               OF STATE BARBARA G. CEGAVSKE
     NEVADA SECRETARY OF STATE
     BARBARA G. CEGAVSKE, LENORA                 AND LENORA MUELLER’S
15                                               MOTION TO DISMISS
     MUELLER, RUSSELL RICCIARDELLI,
16   EDWARD D. KANIA, AND DOES 1-50,

17           Defendants.

18         Defendants Nevada Secretary of State Barbara G. Cegavske and Lenora Mueller
19 (State defendants), through counsel, Aaron D. Ford, Attorney General, and Brandee

20 Mooneyhan, Deputy Attorney General, move to dismiss the complaint in this matter

21 pursuant to Fed. R. Civ. P. 12(b)(6).

22                    MEMORANDUM OF POINTS AND AUTHORITIES
23 I.      INTRODUCTION
24         Plaintiff Kelly Innsbruck Alexander seeks relief related to her status as a notary
25 public in the State of Nevada.1 ECF No. 1. While not entirely clear, Alexander’s claims

26         1State defendants previously filed a Motion to Stay Proceedings because
27 administrative  proceedings involving Alexander’s notary appointment were pending, and
   it therefore appeared premature to proceed in the instant matter at that time. ECF No. 8.
28 As represented in that motion, an administrative hearing on the status of Alexander’s



30                                         Page 1 of 10
31
         Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 2 of 10


 1 center on her apparent belief that there is a “public venue,” which includes this Court and

 2 the American legal system, and in which Alexander appears to concede that she is subject

 3 to regulation under Nevada law. According to Alexander, the “public venue” is legally

 4 distinguishable from the separate “private venue,” which apparently consists of a legal

 5 system independent of the United States and Nevada governments. While the particulars

 6 are not clear, the “private venue” appears to include a system of accusing persons of

 7 “dishonors,” whereby they are deemed guilty of or liable for alleged misconduct if they do

 8 not deny the alleged misconduct within a period of time set by Alexander. See, e.g., ECF

 9 No. 1 at 18, ll. 8-18 (describing the apparent operation of “dishonors” in Alexander’s view,

10 and asserting that a notary’s testimony “carries the weight of two witnesses” and is thus

11 “irrefutable,” as well as that the State defendants cannot “exert authority” in such

12 proceedings; also concluding that a notary’s testimony of a party’s dishonor “constitutes a

13 ‘judgment’”); id. at 23, ll. 16-17 (“Parties who receive a notarial-issued Notice of Protest and

14 fail or refuse to cure their dishonor, are stopped from stating a claim in a public

15 proceeding . . . .”). Such a system, of course, is not recognized by this Court or the judicial

16 system in which it operates. See Santiago v. Century 21/PHH Mortgage, No. 1:12-CV-

17 02792-KOB, 2013 WL 1281776, at *1 n.3 (N.D. Ala. Mar. 27, 2013) (“The Court recognizes

18 the use of ‘affidavits’ and other pseudo-legal documents that purport to require responses
   within a specified time or face ‘legal consequences’ of the author’s own making. Such tactics
19
   do not create valid legal documents.”). As Alexander’s claims all depend on her being
20

21

22
   notary appointment was held on January 9, 2019. Despite being served with notice of it,
23 Alexander did not participate in the hearing. See NAC 240.470(1). The Hearing Officer
   issued Findings of Fact, Conclusions of Law and a Final Decision on February 5, 2019,
24 which assessed civil penalties against Alexander, but denied revocation of Alexander’s

25 appointment. Alexander has filed a “Notice of Void Judgment,” purporting to declare the
   Hearing Officer’s decision void. Alexander has not paid the penalties, which according to
26 the Hearing Officer’s decision would allow her to apply for a new appointment, nor
   otherwise amended her complaint in this matter to address these changed circumstances.
27 As the underlying administrative proceedings appear to be complete, State defendants
28 respectfully submit that a stay is no longer necessary and this Court may consider the
   instant motion.


30                                           Page 2 of 10
31
          Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 3 of 10


 1 deprived of nonexistent power in a nonexistent “private venue” outside the recognized rule

 2 of law, she presents no viable legal theory and her complaint must be dismissed.

 3        Additionally, even if Alexander set forth cognizable claims, to the extent that she
 4 asserts a claim for damages against the State of Nevada or the State defendants in their

 5 official capacities, such claims are barred by the Eleventh Amendment to the United States

 6 Constitution and must be dismissed.

 7 II.    STANDARD OF REVIEW

 8        While this Court must “liberally construe the ‘inartful pleading’ of pro se litigants,”

 9 Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987), “[p]rolix, confusing complaints”

10 should be dismissed because they “impose unfair burdens on litigants and judges.”

11 McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir. 1996).

12        A motion to dismiss for failure to state a claim must be granted when the plaintiff

13 fails to plead a cognizable legal theory, or fails to plead sufficient facts to support such a

14 legal theory. Robertson v. Dean Witter Reynolds, Inc., 749 F.2d 530, 534 (9th Cir. 1984); see

15 also Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). While allegations of material fact in a

16 complaint must be taken as true and construed in the light most favorable to the plaintiff,

17 see Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005),

18 “[t]he tenet that a court must accept as true all of the allegations contained in a complaint

19 is inapplicable to legal conclusions,” and courts “are not bound to accept as true a legal

20 conclusion couched as a factual allegation.” Iqbal, 556 U.S. at 678 (internal quotation

21 marks and citations omitted).

22 III.   ARGUMENT

23        The complaint in this matter is rambling, repetitive, and in many respects,

24 unintelligible. While a pro se party’s pleadings must be given liberal construction, see

25 Eldridge, 832 F.2d at 1137, to the extent the complaint’s assertions cannot be discerned,

26 they fail to comport with the requirement of Fed. R. Civ. P. 8(a)(2) that a complaint provide

27 “a short and plain statement of the claim showing that the pleader is entitled to relief.”
28



30                                          Page 3 of 10
31
           Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 4 of 10


 1 And to the extent they can be discerned, they are not simply inartfully pleaded, but

 2 substantively non-cognizable. Therefore, the complaint must be dismissed.

 3         The complaint asserts five causes of action, the first four of which are not
 4 independent causes of action: two requests for declaratory relief, one for injunctive relief,

 5 and one for civil conspiracy. Declaratory and injunctive relief are remedies, rather than

 6 independent causes of action. See, e.g., HSBC Bank USA v. Williston Investment Group,

 7 LLC, No. 2:17-CV-331JCM(CWH), 2018 WL 2110599, at *3 (D. Nev. May 7, 2018); Ozawa

 8 v. Bank of N.Y. Mellon, No. 2:12-CV-494JCM(RJJ), 2012 WL 3656520, at *3 (D. Nev. Aug.

 9 24, 2012). Likewise, a claim for civil conspiracy only lies where an underlying civil wrong

10 that resulted in damages was committed. Vested Housing Group, LLC v. Principal Real

11 Estate Investors, LLC, 648 Fed.Appx. 646, 649 (9th Cir. 2016). Thus, the analysis of the

12 viability of Alexander’s claims must begin with whether the claim underlying all the

13 others—the fifth—is cognizable. Because the theory underlying it rests on an outlandish

14 theory that has no support in federal or state law, the complaint must be dismissed in its

15 entirety.

16         A.    Alexander’s Only Independent Cause of Action Is Not
                 Cognizable and the Complaint Must Therefore Be Dismissed
17

18         Alexander’s fifth cause of action is centered on her assertions of the effect the
19 Secretary of State’s actions had on her alleged authority in the nonexistent “private venue.”

20 ECF No. 1 at 48, ll. 16-18. This cause of action is separated into five sub-claims, all of which

21 are dependent upon Alexander’s false assertion that the Secretary of State has no authority

22 over the use of a notary appointment in the nonexistent “private venue.” Alexander does

23 not allege that the Secretary of State exercised any authority over Alexander’s pseudo-

24 judicial actions aside from Alexander’s improper use of her notary stamp. And since there

25 are lawful restrictions upon the use a notary stamp, see NRS 240.065; NRS 240.075, the

26 Secretary of State was well within her discretion to discipline Alexander for violating those

27 restrictions, see NRS 240.010.
28 / / /



30                                           Page 4 of 10
31
         Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 5 of 10


 1              1.     Article I, § 10 (Right to Contract)
 2        Alexander alleges injuries that arise from the Secretary of State interfering with her
 3 contracts in the “private venue,” namely, “perform[ing] a series of observations designed to

 4 determine if the dishonor of an attempt at private settlement was intentional and deserving

 5 of memorialization by a notary witness whose testimony carries the weight of two.”

 6 ECF No. 1 at 50, ll. 19-21. Alexander believes there is a “private” legal system in which a

 7 notary—who, of course, becomes a notary by invoking the provisions of what Alexander

 8 would deem the “public venue”—accuses a person of a “dishonor,” acts as a witness whose

 9 testimony cannot be challenged, and makes a determination of that person’s guilt of the

10 dishonor. However, Nevada notaries are not authorized to act as factfinders or conduct

11 judicial-like proceedings with binding effect on the participants. See NRS 240.004 (setting

12 forth the notarial acts that notarial officers in Nevada are authorized to perform: taking

13 acknowledgements, administering an oath or affirmation, certifying a copy, executing a

14 jurat, noting a protest of a negotiable instrument, or performing other duties prescribed by

15 statute). While the Contracts Clause, U.S. Const., art. I, § 10, cl. 1, limits the power of

16 states to regulate contracts between private parties, the extralegal activity here—

17 purporting to make contracts to use the notary appointment granted by the State of Nevada

18 to act as a pseudo-judge—is not the type protected by the Contract Clause. See Hudson

19 County Water Co. v. McCarter, 209 U.S. 349, 357 (1908) (“One whose rights, such as they

20 are, are subject to state restriction, cannot remove them from the power of the state by

21 making a contract about them.”).

22              2.     First Amendment
23        Alexander’s sub-claim asserting impairment of her First Amendment rights rests on
24 the same incorrect assertion that a notary has powers beyond those actually provided by

25 law. Specifically, Alexander asserts that her rights under the First Amendment were

26 impaired because the questionable status of her notary appointment while a complaint

27 against her was investigated interfered with her “assisting the People in obtaining a
28 private judgment,” and the State’s purpose in doing so was to “compel the People into using



30                                         Page 5 of 10
31
         Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 6 of 10


 1 state courts to obtain settlements, which greatly augments the state’s coffers while

 2 diminishing the People’s access to a remedy to which the People are entitled to obtain

 3 wherein the state has no piece of the action, ergo, interest in the outcome.” ECF No. 1 at

 4 52, ll. 6-7, ll. 12-15. In addition to failing to explain how any such activity violated her

 5 rights under the First Amendment, Alexander has not and cannot show that a notary has

 6 such authority, and thus fails to present a viable claim for relief in this regard.

 7               3.     Fifth Amendment
 8        As the Fifth Amendment does not apply to the states, see Capital City Dairy Co. v.
 9 Ohio, 183 U.S. 238 (1902), the Fifth Amendment does not govern the State defendants’

10 actions, and Alexander’s claim premised on the Fifth Amendment fails a as a matter of law.

11 And again, Alexander’s arguments are premised on her incorrect belief that notaries serve

12 as a “duplicate purpose of a state court,” with which interference by state officials evinces

13 the intent to “unjustly enrich state coffers while undermining the powers and authorities

14 of the private venue.” ECF No. 1 at 54, l. 4, ll. 13-14. Alexander disputes that availing

15 herself of the notary appointment process subjects her to regulation of her notary activity,

16 taking issue with the notion that “bestowing an office upon Plaintiff somehow granted

17 powers to control Plaintiff’s private contracts and duty to secure private settlements in a

18 venue outside the purview of the State of Nevada.” Id. at 55, ll. 6-8. However, one who

19 wishes to become a notary in Nevada subjects herself to the laws governing notaries in

20 Nevada, see NRS Chapter 240, NAC Chapter 240, and oversight by the Nevada Secretary

21 of State. See NRS 240.150(4) (providing actions that may be taken by the Secretary of State

22 “for any willful violation or neglect of duty or other violation” of NRS Chapter 240).

23 Alexander’s bald assertions to the contrary are not supported by any cognizable authority.

24               4.     Fourth Amendment
25        Alexander appears to argue that the Secretary of State’s refusal to renew her notary
26 appointment while an investigation was pending against her, see NRS 240.010(2)(d)

27 (prohibiting the Secretary of State from appointing as a notary a person against whom a
28 complaint alleging violation of NRS Chapter 240 is pending), had the result of depriving



30                                          Page 6 of 10
31
         Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 7 of 10


 1 her of the “property interest in the notarial office,” id. at 58, ll. 22-23, and was accomplished

 2 by “foray[ing] into the private venue [in order] to obstruct Plaintiff’s ability to assist the

 3 People . . . to secure private settlements.” Id. at 57, ll. 16-17. Alexander claims she has been

 4 damaged by being unable to assist those seeking her services in the “private venue,” and

 5 “had to leave patrons who needed her services, hanging without a remedy.” Id. at 59, ll. 1-

 6 4. To the extent Alexander’s assertions are focused on alleged deprivations to others, i.e.,

 7 her “patrons” seeking her services as a pseudo-judge in the “private” venue, she is not

 8 properly positioned to pursue such relief. See Alderman v. United States, 394 U.S. 165, 174

 9 (1969) (“Fourth Amendment rights are personal rights which . . . may not be vicariously

10 asserted.”). Further, as she has no right to provide such “private” remedies, neither does

11 she present a cognizable claim on her own behalf.

12               5.     Thirteenth Amendment
13        Finally, Alexander asserts that she has been subjected to involuntary servitude
14 because defendants’ actions “require[d] an appearance in the public venue against [her]

15 will,” and such “involuntary servitude limits and restricts [her] ability to perform as the

16 necessary bridge between the public and private venues if peace between government and

17 the People.” ECF No. 1 at 59, ll. 14-15; at 60, ll. 13-15. The Thirteenth Amendment

18 provides: “Neither slavery not involuntary servitude . . . shall exist within the United

19 States, or any place subject to their jurisdiction.” U.S. Const. Amend. XIII. It “prohibit[s]

20 ‘peonage—a condition in which the victim is coerced by threat of legal sanction to work off

21 a debt to a master.’” Awabdy v. City of Adelanto, 368 F.3d 1062, 1070 (9th Cir. 2004)

22 (quoting United States v. Kozminski, 487 U.S. 931, 943 (1988)). Alexander has alleged no

23 facts that can be construed as subjecting her to involuntary servitude.

24        Alexander’s proffered legal theories are clearly lacking in merit. The notion that
25 there is a separate, extralegal system of law that depends on notaries—appointed within

26 the recognized state legal system—to resolve conflicts in an extralegal manner (with

27 allegedly binding consequences in the “public” legal system), is simply nonsensical and
28 finds no support in federal or state law. Alexander’s continuous citation of the case of



30                                           Page 7 of 10
31
         Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 8 of 10


 1 OKC Corp. v. Williams, 461 F. Supp. 540 (N.D. Tex. 1978), does not provide such support.

 2 OKC Corp. dealt with the Securities and Exchange Commission’s use and disclosure of an

 3 internal company report in its own regulatory investigation. Id. While OKC Corp. includes

 4 a general statement regarding the exhaustion of prescribed administrative remedies before

 5 seeking judicial review, id. at 546, and a brief discussion of how the Fourth Amendment

 6 protects against unreasonable searches and seizures by the government, but not from

 7 private citizens, id. at 551, there is absolutely no discussion of a “private venue” outside

 8 the scope of the legal system. Nor does OKC Corp. contain the proposition for which

 9 Alexander cites it, i.e., that it “mandates all parties to attempt private settlement prior to

10 seeking judicial review,” ECF No. 1 at 3, ll. 9-11, a proposition which Alexander stretches

11 to support her notion of two separate “venues” of proceedings.

12        Because Alexander’s only independent claim is not cognizable, the other four that
13 depend on it—and which duplicate the arguments within it and are similarly based on the

14 unsupportable notion of a “private” venue in which notaries exercise powers unrecognized

15 under state or federal law—also fail as a matter of law. Accordingly, the entire complaint

16 must be dismissed.

17

18        B.     The Eleventh Amendment Immunizes the State Defendants
                 From Liability for Monetary Damages
19

20        “The Eleventh Amendment generally bars the federal courts from entertaining suits

21 brought by a private party against a state or its instrumentality in the absence of state

22 consent.” Los Angeles County Bar Ass’n v. Eu, 979 F.2d 697, 704 (1992). Although a state

23 may consent to be sued in federal court by waiving the sovereign immunity conferred by

24 the Eleventh Amendment, Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 267 (1997),

25 the State of Nevada has not waived that immunity, NRS 41.031(3). Additionally, a state

26 official acting in her official capacity is not a “person” as that term appears in 42 U.S.C. §

27 1983. Will v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989); Cuzze v. University and
28 Community College System of Nevada, 123 Nev. 598, 605, 172 P.3d 131, 136 (2007).



30                                          Page 8 of 10
31
        Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 9 of 10


1 Accordingly, there is no legal basis upon which Alexander may sue the State defendants in

2 their official capacities for damages in this court.

3                                     IV.    CONCLUSION
4        For the foregoing reasons, Alexander’s complaint must be dismissed pursuant to
5 Fed. R. Civ. P. 12(b)(6).

6        Dated: March 20, 2019.
7                                           AARON D. FORD
8                                           Attorney General

9

10                                          By: /s/ Brandee Mooneyhan
                                               Brandee Mooneyhan (Bar No. 7451)
11                                             Deputy Attorney General

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



30                                          Page 9 of 10
31
       Case 2:18-cv-02289-RFB-NJK Document 34 Filed 03/20/19 Page 10 of 10


1                               CERTIFICATE OF SERVICE
2        I certify that I am an employee of the Office of the Attorney General, State of Nevada,
3 and that on this 20th day of March 2019, I caused to be deposited for mailing a true and

4 correct copy of the foregoing DEFENDANTS NEVADA SECRETARY OF STATE

5 BARBARA G. CEGAVSKE AND LENORA MUELLER’S MOTION TO DISMISS to

6 the following:

7
  Kelly Innsbruck Alexander
8 5130 South Fort Apache Road #215-262
  Las Vegas, NV 89148
9

10                                               /s/ Sally A. Bullard
                                                 Sally A. Bullard, LS II
11                                               An employee of the
12                                               Office of the Attorney General

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28



30                                        Page 10 of 10
31
